Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Klein on November 8, 2021.
	On lines 14-15 of claim 4, the phrase “the fifth intensity signal, the second intensity signal, the third intensity signal, and the fourth intensity are larger than the first intensity signal” was changed to:
-- the fifth intensity signal, the second intensity signal, the third intensity signal, and the fourth intensity signal are larger than the first intensity signal--.
	On lines 16-17 of claim 4, the phrase “the second intensity signal and the fourth intensity are larger than the third intensity signal; and” was changed to:
-- the second intensity signal and the fourth intensity signal are larger than the third intensity signal; and--.
	On lines 8-9 of claim 5, the phrase “the fifth intensity signal, the second intensity signal, the third intensity signal, and the fourth intensity are larger than the first intensity signal” was changed to:
-- the fifth intensity signal, the second intensity signal, the third intensity signal, and the fourth intensity signal are larger than the first intensity signal--.
	On lines 10-11 of claim 5, the phrase “the second intensity signal and the fourth intensity are larger than the third intensity signal;” was changed to:
-- the second intensity signal and the fourth intensity signal are larger than the third intensity signal; --.
	Claim 14 was changed to read as follows:
--Claim 14.	 A hemoglobin detecting method, executed by a mobile device, wherein the mobile device is a smart phone, comprising the following steps:
generating a first light beam;
receiving a second light beam; wherein the first light beam passes through
an analyte solution and is reflected to form the second light beam; wherein the second light beam includes a first wavelength light, a second wavelength light, a third wavelength light, and a fourth wavelength light;
generating a light intensity information according to the second light beam; wherein the light intensity information includes a first intensity signal relating to the first wavelength light, a second intensity signal relating to the second wavelength light, a third intensity signal relating to the third wavelength light, and a fourth intensity signal relating to the fourth wavelength light;
determining whether an absorption spectrum of the analyte solution matches a target spectrum according to the light intensity information; wherein the absorption spectrum of the analyte solution matches the target spectrum if:
the second intensity signal, the third intensity signal and the fourth intensity signal are larger than the first intensity signal; and
the second intensity signal and the fourth intensity signal are larger than the third intensity signal;
when the absorption spectrum of the analyte solution matches the target spectrum, generating a positive result information, indicating that the analyte solution contains hemoglobin;
when the absorption spectrum of the analyte solution does not match the target spectrum, generating a negative result information, indicating that the analyte solution does not contain hemoglobin. --
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/406,189 is being allowed in view of the proper terminal disclaimer filed on October 7, 2021, and since none of the prior art of record cited in the Office action mailed on July 7, 2021 teaches or fairly suggests a method and a mobile device comprising a smart phone for detecting hemoglobin in an analyte solution comprising the components recited in claim 1 and the steps recited in claim 14, and especially detecting hemoglobin in an analyte solution when an absorption spectrum of the analyte solution obtained using the components recited in claim 1 and performing the steps recited in the method of claim 14 matches a target spectrum, wherein the absorption spectrum of the analyte solution matches the target spectrum when the second intensity signal, the third intensity signal and the fourth intensity signal are larger than the first intensity signal, and when the second intensity signal and the fourth intensity signal are larger than the third intensity signal, in combination with the rest of the limitations recited in claims 1 and 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        November 9, 2021